Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 9, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected for being unclear thus indefinite. Claim 2 states a wherein the signal requesting to limit the use of the first channel comprises a request to send (RTS) signal, and wherein the RTS signal comprises information of the determined time while claim 3 which is dependent on claim 2 states wherein the processor is further configured to transmit a clear to send (CTS) signal based on the RTS signal through the first communication circuitry, and wherein the CTS signal comprises information of the determined time. These two claim are unclear because the electronic device should not be sending both the RTS and CTS because the CTS is a reply to the RTS. For examination purposes the examiner interprets that the electronic device receive the CTS.
Claims 9 and 14 are rejected for similar reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falconetti (US 20180270834) in view of Monajemi et al. (US 20210266137 herein after Monajemi).

Regarding claim 1, Falconetti teaches an electronic device,  comprising: a first communication circuitry (Fig 1 “Base Station 110”, [0077] “.The transceiver module 1412 is for communicating with WCDs using a first carrier ( cl ) at a first frequency ( f1 ) and a second carrier ( c2 ) at a second frequency ( f2 )”, [0037] “base station that includes a first transceiver 201 and a second transceiver 205”); a second communication circuitry ( [0077] “.The transceiver module 1412 is for communicating with WCDs using a first carrier ( cl ) at a first frequency ( f1 ) and a second carrier ( c2 ) at a second frequency ( f2 ), [0037] “base station that includes a first transceiver 201 and a second transceiver 205”);
 a processor operatively connected with the first communication circuitry and the second communication circuitry ([0074] “base station 110 may include : a controller 203 that takes the form of a data processing system 1055 , which may include one or more processors ( e . g . , microprocessors and / or one or more cir cuits , such as an application specific integrated circuit ( ASIC ) , Field - programmable gate arrays ( FPGAs ) , etc . ) ; a transceiver 201 having an antenna for receiving message”); and a memory operatively connected with the processor ([0074] “where data processing system 1055 includes a processor ( e . g . , a microprocessor ) , a computer program product 1033 may be provided , which computer program product includes : computer readable pro gram code 1043 ( e . g . , instructions ) , which implements a computer program , stored on a computer readable medium”), wherein the processor is configured to: 
connect a first external electronic device over a first channel of a designated frequency band through the first communication circuitry (Fig 1 “Base Station 110” “f2”, “132”, [0037] “base station that includes a first transceiver 201 and a second transceiver 205”),
 connect a second external electronic device over a second channel of the designated frequency band through the second communication circuitry (Fig 1 “Base Station 110” “f2”, “160”, [0036] “As illustrated in FIG . 1 , the second carrier c2 at the second frequency f2 may be used by other devices , such as a router 140 ( e . g . , an IEEE 802 . 11a / b / g / n router ) , a router 160 , a WCD 134 and WCD 136 ( e . g . , UEs ) , a WCD 150 ( e . g . , a laptop ) , and a base station 120 . While WCD 132 may be configured to wait for a UL grant message before attempting to make a UL transmission to base station 110 on either carrier cl or carrier c2 , the other devices 140 , 160 , 134 , 136 , 150 , 120 can attempt to transmit on the second carrier c2 at the same time , without seeking permission from base station 110 or any other scheduling unit”, [0037] “base station that includes a first transceiver 201 and a second transceiver 205”),
 determine a time when the second external electronic device transmits and receives data over the second channel (Fig 4A “Interferer on f2”, Fig 5A “Interferer on f2”, [0039] “, WCD 132 may fail to detect a signal from router 160 that interferes or would interfere with UL signals at base station 110”, [0041] “the base station may time the transmission of the UL grant message so that the subsequent , corresponding UL transmission occurs after the interfering signal is expected to be stopped . For instance , the base station may detect that the interfering signal has a start time oft , and may determine a duration estimate L that estimates the duration of the interfering signal . If the interfering signal does not meet a predetermined condition ( e . g . , its power level is less than a predetermined threshold I . ) , the base station may transmit the UL grant message as early as desired . If the interfering signal exceeds the predetermined condition , however , it may time the transmission of the UL grant message to cause a subsequent , corresponding UL transmission to occur after to + L”), based on information on data transmission and reception of the second external electronic device ([0048] “detecting the interfering signal is not limited to detecting an interfering signal that is beginning or has begun that would interfere with the UL transmission , but may include detecting ( e . g . , anticipating ) that an interfering sig nal will begin and that would interfere with the UL trans mission , such as an interfering signal which will begin and overlap with a scheduled UL transmission . In some instances , detecting the interfering signal includes detecting only an interfering signal that is beginning or has begun . The detection at the base station may be performed with or without assistance from other devices , such as the WCD , which may report a channel measurement to the base station”),
 determine whether the first channel and the second channel overlap in part or are adjacent, and in response to determining that the first channel and the second channel overlap in part or are adjacent ([0040] “To avoid signal degradation and improve system capacity , the base station may thus monitor a channel condition of the second carrier c2 to detect if there is an interfering signal that would interfere with UL transmission from a WCD on the second carrier”),
 transmit a signal requesting to limit use of the first channel, before the determined time arrives ([0041] “the base station may time the transmission of the UL grant message so that the subsequent , corresponding UL transmission occurs after the interfering signal is expected to be stopped . For instance , the base station may detect that the interfering signal has a start time oft , and may determine a duration estimate L that estimates the duration of the interfering signal … If the interfering signal exceeds the predetermined condition , however , it may time the transmission of the UL grant message to cause a subsequent , corresponding UL transmission to occur after to + L”).
Falconetti does not explicitly teach transmit a signal requesting over the first channel through the first communication circuitry.
However, Monajemi teaches transmit a signal requesting over the first channel through the first communication circuitry ([0033] “the AP may actively probe the two clients by transmitting a Request - to - Send ( RTS ) frame to one client while receiving a transmission from the other client”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falconetti to incorporate the teachings of Monajemi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize interference.

Regarding claim 2, Falconetti teaches wherein the signal requesting to limit the use of the first channel, and wherein the RTS signal comprises information of the determined time ([0064] “Example techniques for determining the duration estimate for estimating the duration of the interfering signal are presented below :”, [0069] “If LAA nodes ( e . g . , base stations ) are able to decode IEEE 802 . 11 signals , the duration of a IEEE 802 . 11 transmission can be obtained from the MAC frame header that contains a duration field . If a IEEE 802 . 11 system is using the request to send / clear to send ( RTS / CTS ) protocol , LAA nodes able to decode RTS signals can obtain the requested transmission duration”).
Falconetti does not explicitly teach wherein the signal requesting to limit the use of the first channel comprises a request to send (RTS) signal.
However, Monajemi teaches wherein the signal requesting to limit the use of the first channel comprises a request to send (RTS) signal ([0033] “the AP may actively probe the two clients by transmitting a Request - to - Send ( RTS ) frame to one client while receiving a transmission from the other client . By actively sending an RTS frame to one of the clients and determining whether the other client transmits a Clear - to - Send ( CTS ) frame , the AP may then verify that the transmissions from the two clients are not interfering with each other”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falconetti to incorporate the teachings of Monajemi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize interference.

	Regarding claim 3, Falconetti teaches wherein the CTS signal comprises information of the determined time ([0064] “Example techniques for determining the duration estimate for estimating the duration of the interfering signal are presented below :”, [0069] “If LAA nodes ( e . g . , base stations ) are able to decode IEEE 802 . 11 signals , the duration of a IEEE 802 . 11 transmission can be obtained from the MAC frame header that contains a duration field . If a IEEE 802 . 11 system is using the request to send / clear to send ( RTS / CTS ) protocol , LAA nodes able to decode RTS signals can obtain the requested transmission duration”).
	Falconetti does not explicitly teach wherein the processor is further configured to transmit a clear to send (CTS) signal based on the RTS signal through the first communication circuitry.
	Monajemi teaches wherein the processor is further configured to transmit a clear to send (CTS) signal based on the RTS signal through the first communication circuitry ([0033] “the AP may actively probe the two clients by transmitting a Request - to - Send ( RTS ) frame to one client while receiving a transmission from the other client . By actively sending an RTS frame to one of the clients and determining whether the other client transmits a Clear - to - Send ( CTS ) frame , the AP may then verify that the transmissions from the two clients are not interfering with each other”, (Examiner’s note: Based on 112b reject examiner is interpreting the processor is receiving the CTS signal based on the RTS signal because it is unclear how a device would send out a CTS based on a RTS because the CTS is a reply to the RTS).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falconetti to incorporate the teachings of Monajemi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize interference.

Regarding claim 4, Falconetti teaches wherein the memory stores the information on data transmission and reception of the second external electronic device ((Fig 4A “Interferer on f2”, Fig 5A “Interferer on f2” [0070] “stored to draw statistics such as the mean and variance of transmission duration from interfering devices . The estimation can be based on one or more of the following : i ) the average past measured durations over a period observation time , ii ) the maximum of past measured durations over a period observation time , iii ) the median value of the past measured durations over a period observation time”), and wherein the information on data transmission and reception of the second external electronic device comprises at least one of activation/deactivation period information of the second external electronic device, size information of a command message transmitted to the second external electronic device, size information of a response message for the command message, period information for reporting state of the second external electronic device ([0070] “stored to draw statistics such as the mean and variance of transmission duration from interfering devices . The estimation can be based on one or more of the following : i ) the average past measured durations over a period observation time , ii ) the maximum of past measured durations over a period observation time , iii ) the median value of the past measured durations over a period observation time”), or size information of a report message of the state of the second external electronic device.

Regarding claim 5, Falconetti teaches wherein the designated frequency band comprises an industrial scientific medical (ISM) band ([0004] “The unlicensed , 5 GHz carrier is used by equip ment implementing the IEEE 802 . 11 Wireless Local Area Network ( WLAN ) standard”),
 and wherein the first communication circuitry and the second communication circuitry each support at least one communication protocol of Wi-Fi ([0069] “If LAA nodes ( e . g . , base stations ) are able to decode IEEE 802 . 11 signals , the duration of a IEEE 802 . 11 transmission can be obtained from the MAC frame header that contains a duration field . If a IEEE 802 . 11 system is using the request to send / clear to send ( RTS / CTS ) protocol , LAA nodes able to decode RTS signals can obtain the requested transmission duration”), Zigbee, Z-wave, ultra wide band (UWB), Bluetooth low energy (BLE) mesh, or digital enhanced cordless telecommunications (DECT).

Claim(s) 6- 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falconetti in view of Monajemi further in view of Jung (US 20180014341).

	Regarding claim 6, Falconetti teaches an electronic device comprising: a first communication circuitry (Fig 1 “Base Station 110”, [0077] “.The transceiver module 1412 is for communicating with WCDs using a first carrier ( cl ) at a first frequency ( f1 ) and a second carrier ( c2 ) at a second frequency ( f2 )”, [0037] “base station that includes a first transceiver 201 and a second transceiver 205”); a second communication circuitry ( [0077] “.The transceiver module 1412 is for communicating with WCDs using a first carrier ( cl ) at a first frequency ( f1 ) and a second carrier ( c2 ) at a second frequency ( f2 ), [0037] “base station that includes a first transceiver 201 and a second transceiver 205”);
 a processor operatively connected with the first communication circuitry, the second communication circuitry ([0074] “base station 110 may include : a controller 203 that takes the form of a data processing system 1055 , which may include one or more processors ( e . g . , microprocessors and / or one or more cir cuits , such as an application specific integrated circuit ( ASIC ) , Field - programmable gate arrays ( FPGAs ) , etc . ) ; a transceiver 201 having an antenna for receiving message”);
 and a memory operatively connected with the processor ([0074] “where data processing system 1055 includes a processor ( e . g . , a microprocessor ) , a computer program product 1033 may be provided , which computer program product includes : computer readable pro gram code 1043 ( e . g . , instructions ) , which implements a computer program , stored on a computer readable medium”), wherein the processor is configured to:
 connect a first external electronic device through the first communication circuitry Fig 1 “Base Station 110” “f2”, “132”, [0037] “base station that includes a first transceiver 201 and a second transceiver 205”),
 connect a second external electronic device over a second channel of the designated frequency band through the second communication circuitry (Fig 1 “Base Station 110” “f2”, “160”, [0036] “As illustrated in FIG . 1 , the second carrier c2 at the second frequency f2 may be used by other devices , such as a router 140 ( e . g . , an IEEE 802 . 11a / b / g / n router ) , a router 160 , a WCD 134 and WCD 136 ( e . g . , UEs ) , a WCD 150 ( e . g . , a laptop ) , and a base station 120 . While WCD 132 may be configured to wait for a UL grant message before attempting to make a UL transmission to base station 110 on either carrier cl or carrier c2 , the other devices 140 , 160 , 134 , 136 , 150 , 120 can attempt to transmit on the second carrier c2 at the same time , without seeking permission from base station 110 or any other scheduling unit”, [0037] “base station that includes a first transceiver 201 and a second transceiver 205”), 
determine a time when the second external electronic device transmits and receives data over the second channel(Fig 4A “Interferer on f2”, Fig 5A “Interferer on f2”, [0039] “, WCD 132 may fail to detect a signal from router 160 that interferes or would interfere with UL signals at base station 110”, [0041] “the base station may time the transmission of the UL grant message so that the subsequent , corresponding UL transmission occurs after the interfering signal is expected to be stopped . For instance , the base station may detect that the interfering signal has a start time oft , and may determine a duration estimate L that estimates the duration of the interfering signal . If the interfering signal does not meet a predetermined condition ( e . g . , its power level is less than a predetermined threshold I . ) , the base station may transmit the UL grant message as early as desired . If the interfering signal exceeds the predetermined condition , however , it may time the transmission of the UL grant message to cause a subsequent , corresponding UL transmission to occur after to + L”), 
based on information on data transmission and reception of the second external electronic device ([0048] “detecting the interfering signal is not limited to detecting an interfering signal that is beginning or has begun that would interfere with the UL transmission , but may include detecting ( e . g . , anticipating ) that an interfering sig nal will begin and that would interfere with the UL trans mission , such as an interfering signal which will begin and overlap with a scheduled UL transmission . In some instances , detecting the interfering signal includes detecting only an interfering signal that is beginning or has begun . The detection at the base station may be performed with or without assistance from other devices , such as the WCD , which may report a channel measurement to the base station”), 
determine whether the first channel and the second channel overlap in part or are adjacent ([0040] “To avoid signal degradation and improve system capacity , the base station may thus monitor a channel condition of the second carrier c2 to detect if there is an interfering signal that would interfere with UL transmission from a WCD on the second carrier”), 
and in response to determining that the first channel and the second channel overlap in part or are adjacent ([0040] “To avoid signal degradation and improve system capacity , the base station may thus monitor a channel condition of the second carrier c2 to detect if there is an interfering signal that would interfere with UL transmission from a WCD on the second carrier”),
 transmit a signal requesting to limit use of the first channel, before the determined time arrives ([0041] “the base station may time the transmission of the UL grant message so that the subsequent , corresponding UL transmission occurs after the interfering signal is expected to be stopped . For instance , the base station may detect that the interfering signal has a start time oft , and may determine a duration estimate L that estimates the duration of the interfering signal … If the interfering signal exceeds the predetermined condition , however , it may time the transmission of the UL grant message to cause a subsequent , corresponding UL transmission to occur after to + L”).

Falconetti does not explicitly teach a third communication circuitry, and the third communication circuitry, obtain information of a first channel used by the first external electronic device in a designated frequency band, through the third communication circuitry, transmit a signal requesting over the first channel.

Monajemi teaches obtain information of a first channel used by the first external electronic device in a designated frequency band  ([0021] “If the client detects energy on the medium based on an ED threshold of -62 dBm , the client 120 does not send the UL transmission at that time . The length of the response is specified in the trigger frame and the client fills a time interval corresponding to the length specified in the trigger frame even if it does not have a need to do so to complete an uplink transmission”)
transmit a signal requesting over the first channel ([0033] “the AP may actively probe the two clients by transmitting a Request - to - Send ( RTS ) frame to one client while receiving a transmission from the other client”)..

Monajemi does not explicitly teach a third communication circuitry, and the third communication circuitry, through the third communication circuitry. 
However, Jung teaches a third communication circuitry (Fig. 4 “430 Third Wireless Communication Circuit”, [0127] “the third wireless communication circuit 430 may include a module for enabling third wireless communication between the first electronic device 400 and the second electronic device 500 … the third wireless communication may down clock an existing clock by 1/10 or reduce a bandwidth and a data rate by at most 1/10, and thus may operate with low power without reducing a transmission speed”), and the third communication circuitry (Fig. 4 “430 Third Wireless Communication Circuit”, [0127] “the third wireless communication circuit 430 may include a module for enabling third wireless communication between the first electronic device 400 and the second electronic device 500 … the third wireless communication may down clock an existing clock by 1/10 or reduce a bandwidth and a data rate by at most 1/10, and thus may operate with low power without reducing a transmission speed”), through the third communication circuitry (Fig. 4 “430 Third Wireless Communication Circuit”, [0127] “the third wireless communication circuit 430 may include a module for enabling third wireless communication between the first electronic device 400 and the second electronic device 500 … the third wireless communication may down clock an existing clock by 1/10 or reduce a bandwidth and a data rate by at most 1/10, and thus may operate with low power without reducing a transmission speed”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falconetti and Monajemi to incorporate the teachings of Jung. One of ordinary skill in the art would have been motivated to make this modification in order to reduce power.

	Regarding claim 7, Falconetti teaches wherein the processor connects the first external electronic device in wireless communication through the first communication circuitry, and wherein a frequency band used to connect the first external electronic device is different from a frequency band used by the first external electronic device to connect other external electronic device ([0010] “application thus relates to a method performed by a base station for scheduling an uplink ( UL ) transmission from a wireless communication device ( WCD ) , where the base station and the WCD are operable to communicate using a first carrier ( cl ) ( e . g . , a carrier , such as a licensed carrier , which is accessed based on grants from a base station or other scheduling unit ) at a first frequency ( fi ) and a second carrier ( c2 ) ( e . g . , a carrier , such as an unli censed carrier , which is accessed based on a contention or collision avoidance scheme ”, [0002] “Telecommunications systems such as UMTS and LTE can use licensed carrier spectrum ( e . g . , the 700 MHz spectrum ) for communicating with user equipments ( UES )”, [0004] “The unlicensed , 5 GHz carrier is used by equip ment implementing the IEEE 802 . 11 Wireless Local Area Network ( WLAN ) standard “).

	Regarding claim 8, Falconetti teaches wherein the signal requesting to limit the use of the first channel ([0041] “the base station may time the transmission of the UL grant message so that the subsequent , corresponding UL transmission occurs after the interfering signal is expected to be stopped . For instance , the base station may detect that the interfering signal has a start time oft , and may determine a duration estimate L that estimates the duration of the interfering signal … If the interfering signal exceeds the predetermined condition , however , it may time the transmission of the UL grant message to cause a subsequent , corresponding UL transmission to occur after to + L”), and wherein the RTS signal comprises information of the determined time ([0064] “Example techniques for determining the duration estimate for estimating the duration of the interfering signal are presented below :”, [0069] “If LAA nodes ( e . g . , base stations ) are able to decode IEEE 802 . 11 signals , the duration of a IEEE 802 . 11 transmission can be obtained from the MAC frame header that contains a duration field . If a IEEE 802 . 11 system is using the request to send / clear to send ( RTS / CTS ) protocol , LAA nodes able to decode RTS signals can obtain the requested transmission duration”).

	Falconetti does not explicitly teach wherein the signal requesting to limit the use of the first channel comprises a request to send (RTS) signal.
However, Monajemi teaches wherein the signal requesting to limit the use of the first channel comprises a request to send (RTS) signal ([0033] “the AP may actively probe the two clients by transmitting a Request - to - Send ( RTS ) frame to one client while receiving a transmission from the other client . By actively sending an RTS frame to one of the clients and determining whether the other client transmits a Clear - to - Send ( CTS ) frame , the AP may then verify that the transmissions from the two clients are not interfering with each other”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falconetti to incorporate the teachings of Monajemi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize interference.

	Regarding claim 9, Falconetti teaches and wherein the CTS signal comprises information of the determined time ([0064] “Example techniques for determining the duration estimate for estimating the duration of the interfering signal are presented below :”, [0069] “If LAA nodes ( e . g . , base stations ) are able to decode IEEE 802 . 11 signals , the duration of a IEEE 802 . 11 transmission can be obtained from the MAC frame header that contains a duration field . If a IEEE 802 . 11 system is using the request to send / clear to send ( RTS / CTS ) protocol , LAA nodes able to decode RTS signals can obtain the requested transmission duration”).
	Falconetti does not teach wherein the processor is further configured to transmit a clear to send (CTS) signal based on the RTS signal through the third communication circuitry.
	Monajemi teaches wherein the processor is further configured to transmit a clear to send (CTS) signal based on the RTS signal ([0033] “the AP may actively probe the two clients by transmitting a Request - to - Send ( RTS ) frame to one client while receiving a transmission from the other client . By actively sending an RTS frame to one of the clients and determining whether the other client transmits a Clear - to - Send ( CTS ) frame , the AP may then verify that the transmissions from the two clients are not interfering with each other”, (Examiner’s note: Based on 112b reject examiner is interpreting the processor is receiving the CTS signal based on the RTS signal because it is unclear how a device would send out a CTS based on a RTS because the CTS is a reply to the RTS).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falconetti to incorporate the teachings of Monajemi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize interference.
	Monajemi does not teach through the third communication circuitry.
However, Jung teaches through the third communication circuitry (Fig. 4 “430 Third Wireless Communication Circuit”, [0127] “the third wireless communication circuit 430 may include a module for enabling third wireless communication between the first electronic device 400 and the second electronic device 500 … the third wireless communication may down clock an existing clock by 1/10 or reduce a bandwidth and a data rate by at most 1/10, and thus may operate with low power without reducing a transmission speed”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falconetti and Monajemi to incorporate the teachings of Jung. One of ordinary skill in the art would have been motivated to make this modification in order to reduce power.


	Regarding claim 10, Falconetti teaches wherein the memory stores the information on data transmission and reception of the second external electronic device ((Fig 4A “Interferer on f2”, Fig 5A “Interferer on f2” [0070] “stored to draw statistics such as the mean and variance of transmission duration from interfering devices . The estimation can be based on one or more of the following : i ) the average past measured durations over a period observation time , ii ) the maximum of past measured durations over a period observation time , iii ) the median value of the past measured durations over a period observation time”),
 and wherein the information on data transmission and reception of the second external electronic device comprises at least one of activation/deactivation period information of the second external electronic device, size information of a command message transmitted to the second external electronic device, size information of a response message for the command message, period information for reporting state of the second external electronic device ([0070] “stored to draw statistics such as the mean and variance of transmission duration from interfering devices . The estimation can be based on one or more of the following : i ) the average past measured durations over a period observation time , ii ) the maximum of past measured durations over a period observation time , iii ) the median value of the past measured durations over a period observation time”), or size information of a report message of the state of the second external electronic device.


	Regarding claim 11, Falconetti teaches wherein the designated frequency band comprises an industrial scientific medical (ISM) band ([0004] “The unlicensed , 5 GHz carrier is used by equip ment implementing the IEEE 802 . 11 Wireless Local Area Network ( WLAN ) standard”), and wherein the second communication circuitry support at least one communication protocol of Wi-Fi ([0069] “If LAA nodes ( e . g . , base stations ) are able to decode IEEE 802 . 11 signals , the duration of a IEEE 802 . 11 transmission can be obtained from the MAC frame header that contains a duration field . If a IEEE 802 . 11 system is using the request to send / clear to send ( RTS / CTS ) protocol , LAA nodes able to decode RTS signals can obtain the requested transmission duration”), Zigbee, Z-wave, ultra wide band (UWB), Bluetooth low energy (BLE) mesh, or digital enhanced cordless telecommunications (DECT).
	Falconetti and Monajemi does not teach the third communication circuitry each support at least one communication protocol of Wi-Fi, Zigbee, Z-wave, ultra wide band (UWB), Bluetooth low energy (BLE) mesh, or digital enhanced cordless telecommunications (DECT).
	However, Jung teaches the third communication circuitry each support at least one communication protocol of Wi-Fi ([0127] “he third wireless communication circuit 430 may include a module for enabling third wireless communication between the first electronic device 400 and the second electronic device 500. According to various exemplary embodiments, the third wireless communication may indicate wireless communication technology of a giga bit speed which operates in the sub 1 GHz (for example, 802.11ah) frequency band”), Zigbee, Z-wave, ultra wide band (UWB), Bluetooth low energy (BLE) mesh, or digital enhanced cordless telecommunications (DECT).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falconetti and Monajemi to incorporate the teachings of Jung. One of ordinary skill in the art would have been motivated to make this modification in order to reduce power.


	Regarding claim 12, Falconetti teaches an electronic device comprising: a second communication circuitry (Fig 1 “Base Station 110”, [0077] “.The transceiver module 1412 is for communicating with WCDs using a first carrier ( cl ) at a first frequency ( f1 ) and a second carrier ( c2 ) at a second frequency ( f2 )”, [0037] “base station that includes a first transceiver 201 and a second transceiver 205”); a third communication circuitry ( [0077] “.The transceiver module 1412 is for communicating with WCDs using a first carrier ( cl ) at a first frequency ( f1 ) and a second carrier ( c2 ) at a second frequency ( f2 ), [0037] “base station that includes a first transceiver 201 and a second transceiver 205”);
 a processor operatively connected, the second communication circuitry and the third communication circuitry ([0074] “base station 110 may include : a controller 203 that takes the form of a data processing system 1055 , which may include one or more processors ( e . g . , microprocessors and / or one or more cir cuits , such as an application specific integrated circuit ( ASIC ) , Field - programmable gate arrays ( FPGAs ) , etc . ) ; a transceiver 201 having an antenna for receiving message”); and a memory operatively connected with the processor ([0074] “where data processing system 1055 includes a processor ( e . g . , a microprocessor ) , a computer program product 1033 may be provided , which computer program product includes : computer readable pro gram code 1043 ( e . g . , instructions ) , which implements a computer program , stored on a computer readable medium”), wherein the processor is configured to:
 connect a first external electronic device over a first channel of a designated frequency band through the second communication circuitry (Fig 1 “Base Station 110” “f1”, “132”,  [0035] “. The base station 110 may be operable to communicate with WCDs on a first carrier cl which is at a first frequency f1 and on a second carrier c2 which is at a second frequency f2 “, [0037] “base station that includes a first transceiver 201 and a second transceiver 205”),
 obtain information of a second channel used by the first external electronic device in the designated frequency band (Fig 1 “Base Station 110” “f2”, “132”, [0035] “. The base station 110 may be operable to communicate with WCDs on a first carrier cl which is at a first frequency f1 and on a second carrier c2 which is at a second frequency f2 “ [0037] “base station that includes a first transceiver 201 and a second transceiver 205”),
 connect a second external electronic device over a third channel of the designated frequency band through the third communication circuitry (Fig 1 “Base Station 110” “f2”, “160”, [0036] “As illustrated in FIG . 1 , the second carrier c2 at the second frequency f2 may be used by other devices , such as a router 140 ( e . g . , an IEEE 802 . 11a / b / g / n router ) , a router 160 , a WCD 134 and WCD 136 ( e . g . , UEs ) , a WCD 150 ( e . g . , a laptop ) , and a base station 120 . While WCD 132 may be configured to wait for a UL grant message before attempting to make a UL transmission to base station 110 on either carrier cl or carrier c2 , the other devices 140 , 160 , 134 , 136 , 150 , 120 can attempt to transmit on the second carrier c2 at the same time , without seeking permission from base station 110 or any other scheduling unit”, [0037] “base station that includes a first transceiver 201 and a second transceiver 205”),
 determine a time when the second external electronic device transmits and receives data over the third channel (Fig 4A “Interferer on f2”, Fig 5A “Interferer on f2”, [0039] “, WCD 132 may fail to detect a signal from router 160 that interferes or would interfere with UL signals at base station 110”, [0041] “the base station may time the transmission of the UL grant message so that the subsequent , corresponding UL transmission occurs after the interfering signal is expected to be stopped . For instance , the base station may detect that the interfering signal has a start time oft , and may determine a duration estimate L that estimates the duration of the interfering signal . If the interfering signal does not meet a predetermined condition ( e . g . , its power level is less than a predetermined threshold I . ) , the base station may transmit the UL grant message as early as desired . If the interfering signal exceeds the predetermined condition , however , it may time the transmission of the UL grant message to cause a subsequent , corresponding UL transmission to occur after to + L”),
 based on information on data transmission and reception of the second external electronic device ([0048] “detecting the interfering signal is not limited to detecting an interfering signal that is beginning or has begun that would interfere with the UL transmission , but may include detecting ( e . g . , anticipating ) that an interfering sig nal will begin and that would interfere with the UL trans mission , such as an interfering signal which will begin and overlap with a scheduled UL transmission . In some instances , detecting the interfering signal includes detecting only an interfering signal that is beginning or has begun . The detection at the base station may be performed with or without assistance from other devices , such as the WCD , which may report a channel measurement to the base station”), determine whether the second channel and the third channel overlap in part or are adjacent ([0040] “To avoid signal degradation and improve system capacity , the base station may thus monitor a channel condition of the second carrier c2 to detect if there is an interfering signal that would interfere with UL transmission from a WCD on the second carrier”),
 and in response to determining that the second channel and the third channel overlap in part or are adjacent ([0040] “To avoid signal degradation and improve system capacity , the base station may thus monitor a channel condition of the second carrier c2 to detect if there is an interfering signal that would interfere with UL transmission from a WCD on the second carrier”),
 transmit a signal requesting to limit use of the second channel through the second communication circuitry, before the determined time arrives ([0041] “the base station may time the transmission of the UL grant message so that the subsequent , corresponding UL transmission occurs after the interfering signal is expected to be stopped . For instance , the base station may detect that the interfering signal has a start time oft , and may determine a duration estimate L that estimates the duration of the interfering signal … If the interfering signal exceeds the predetermined condition , however , it may time the transmission of the UL grant message to cause a subsequent , corresponding UL transmission to occur after to + L”).
Falconetti does not teach a first communication circuitry; with the first communication circuitry, connect an external server through the first communication circuitry, transmit a signal requesting over the second channel.
Monajemi teaches transmit a signal requesting over the second channel ([0033] “the AP may actively probe the two clients by transmitting a Request - to - Send ( RTS ) frame to one client while receiving a transmission from the other client”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falconetti to incorporate the teachings of Monajemi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize interference.

Monajemi does not teach a a first communication circuitry; with the first communication circuitry, connect an external server through the first communication circuitry.
Jung teaches a first communication circuitry (Fig. 4 “Third Wireless Communication Circuit”, [0122] “For example, the wireless communication circuit 401 may include a first wireless communication circuit 410, a second wireless communication circuit 420, and a third wireless communication circuit 430”); with the first communication circuitry (Fig. 4 “Third Wireless Communication Circuit”, [0122] “For example, the wireless communication circuit 401 may include a first wireless communication circuit 410, a second wireless communication circuit 420, and a third wireless communication circuit 430”), connect an external server through the first communication circuitry (Fig 1 “Server 160”, “communication interface 170”, Fig. 4 “Third Wireless Communication Circuit”, [0122] “For example, the wireless communication circuit 401 may include a first wireless communication circuit 410, a second wireless communication circuit 420, and a third wireless communication circuit 430”) .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falconetti and Monajemi to incorporate the teachings of Jung. One of ordinary skill in the art would have been motivated to make this modification in order to provide multiple bands.


	Regarding claim 13, Falconetti teaches wherein the processor is further configured to: and wherein the RTS signal comprises information of the determined time ([0064] “Example techniques for determining the duration estimate for estimating the duration of the interfering signal are presented below :”, [0069] “If LAA nodes ( e . g . , base stations ) are able to decode IEEE 802 . 11 signals , the duration of a IEEE 802 . 11 transmission can be obtained from the MAC frame header that contains a duration field . If a IEEE 802 . 11 system is using the request to send / clear to send ( RTS / CTS ) protocol , LAA nodes able to decode RTS signals can obtain the requested transmission duration”).
	Falconetti does not teach explicitly change a communication channel of the second communication circuitry to the second channel, and transmit a request to send (RTS) signal over the second channel.
However, Monajemi teaches and transmit a request to send (RTS) signal over the second channel ([0033] “the AP may actively probe the two clients by transmitting a Request - to - Send ( RTS ) frame to one client while receiving a transmission from the other client . By actively sending an RTS frame to one of the clients and determining whether the other client transmits a Clear - to - Send ( CTS ) frame , the AP may then verify that the transmissions from the two clients are not interfering with each other”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falconetti to incorporate the teachings of Monajemi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize interference.

Monajemi does not teach change a communication channel of the second communication circuitry to the second channel.

Jung teaches change a communication channel of the second communication circuitry to the second channel ([0215] “When the change has occurred in operation 1103 (Yes in operation 1103), the processor 440 may change the frequency band for communicating with the counterpart electronic device (for example, at least one external electronic device) in operation 1105. For example, the processor 440 may change the communication band from the second P2P group of the second frequency band (for example, the 60 GHz band) to the first P2P group of the first frequency band (for example, the 2.4 GHz/5 GHz)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falconetti and Monajemi to incorporate the teachings of Jung. One of ordinary skill in the art would have been motivated to make this modification in order to provide multiple bands.

Regarding claim 14, Falconetti teaches and wherein the CTS signal comprises information of the determined time ([0064] “Example techniques for determining the duration estimate for estimating the duration of the interfering signal are presented below :”, [0069] “If LAA nodes ( e . g . , base stations ) are able to decode IEEE 802 . 11 signals , the duration of a IEEE 802 . 11 transmission can be obtained from the MAC frame header that contains a duration field . If a IEEE 802 . 11 system is using the request to send / clear to send ( RTS / CTS ) protocol , LAA nodes able to decode RTS signals can obtain the requested transmission duration”).
Falconetti does not explicitly teach wherein the processor is further configured to transmit a clear to send (CTS) signal based on the RTS signal through the second communication circuitry.
Monajemi teaches teach wherein the processor is further configured to transmit a clear to send (CTS) signal based on the RTS signal through the second communication circuitry ([0033] “the AP may actively probe the two clients by transmitting a Request - to - Send ( RTS ) frame to one client while receiving a transmission from the other client . By actively sending an RTS frame to one of the clients and determining whether the other client transmits a Clear - to - Send ( CTS ) frame , the AP may then verify that the transmissions from the two clients are not interfering with each other”, (Examiner’s note: Based on 112b reject examiner is interpreting the processor is receiving the CTS signal based on the RTS signal because it is unclear how a device would send out a CTS based on a RTS because the CTS is a reply to the RTS).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falconetti to incorporate the teachings of Monajemi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize interference.

	Regarding claim 15, Falconetti and Monajemi does not teach wherein the processor is further configured to restore the communication channel of the second communication circuitry to the first channel.
	However, Jung teaches wherein the processor is further configured to restore the communication channel of the second communication circuitry to the first channel ([0216] “According to one embodiment, when the first P2P group is disconnected when the second P2P group is established as in operation 1101 described above, the processor 440 may recover the connection of the first P2P group and change the communication frequency band”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falconetti and Monajemi to incorporate the teachings of Jung. One of ordinary skill in the art would have been motivated to make this modification in order to increase the robustness of the network.

	Regarding claim 19, Falconetti teaches wherein the memory stores the information on data transmission and reception of the second external electronic device ((Fig 4A “Interferer on f2”, Fig 5A “Interferer on f2” [0070] “stored to draw statistics such as the mean and variance of transmission duration from interfering devices . The estimation can be based on one or more of the following : i ) the average past measured durations over a period observation time , ii ) the maximum of past measured durations over a period observation time , iii ) the median value of the past measured durations over a period observation time”),
 and wherein the information on data transmission and reception of the second external electronic device comprises at least one of activation/deactivation period information of the second external electronic device, size information of a command message transmitted to the second external electronic device, size information of a response message for the command message, period information for reporting state of the second external electronic device ([0070] “stored to draw statistics such as the mean and variance of transmission duration from interfering devices . The estimation can be based on one or more of the following : i ) the average past measured durations over a period observation time , ii ) the maximum of past measured durations over a period observation time , iii ) the median value of the past measured durations over a period observation time”), or size information of a report message of the state of the second external electronic device.

	Regarding claim 20, Falconetti teaches wherein the designated frequency band comprises an industrial scientific medical (ISM) band ([0004] “The unlicensed , 5 GHz carrier is used by equip ment implementing the IEEE 802 . 11 Wireless Local Area Network ( WLAN ) standard”),
 and wherein the second communication circuitry and the third communication circuitry each support at least one communication protocol of Wi-Fi ([0069] “If LAA nodes ( e . g . , base stations ) are able to decode IEEE 802 . 11 signals , the duration of a IEEE 802 . 11 transmission can be obtained from the MAC frame header that contains a duration field . If a IEEE 802 . 11 system is using the request to send / clear to send ( RTS / CTS ) protocol , LAA nodes able to decode RTS signals can obtain the requested transmission duration”), Zigbee, Z-wave, ultra wide band (UWB), Bluetooth low energy (BLE) mesh, or digital enhanced cordless telecommunications (DECT).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falconetti in view of Monajemi further in view of Jung as applied to claim 6- 15, 19-20  above, and further in view of Kim et al. (US 20160330764 herein after Kim).

Regarding claim 16, Falconetti teaches wherein the processor is further configured to: reset a parameter ([0034] “the base station may determine a timing of the transmission of the UL grant message based on the interfering signal , may determine UL transmission parameter values to include in the UL grant message based on the interfering signal”).
Falconetti, Monajemi and Jung do not teach traffic indication map (TIM) field in a beacon message, and transmit the beacon message together with the RTS signal.
Kim teaches traffic indication map (TIM) field in a beacon message, and transmit the beacon message together with the RTS signal ([0120] “When the STA that is in the awake state receives the TIM, and receives the polling frame or the RTS frame 1320 from the AP, in response to this, the STA may transmit an ACK frame or a CTS frame 1340 to the AP”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falconetti, Monajemi, and Jung to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to reduce power consumption.


Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falconetti in view of Monajemi further in view of Jung as applied to claim 6- 15, 19-20  above, and further in view of Hoshihara et al. (US 2013/0184020).

Regarding claim 17, Falconetti  teaches and in response to determining that the channels overlap in part or are adjacent ([0040] “To avoid signal degradation and improve system capacity , the base station may thus monitor a channel condition of the second carrier c2 to detect if there is an interfering signal that would interfere with UL transmission from a WCD on the second carrier”), transmit a signal requesting to limit use of the first channel through the second communication circuitry, before the determined time arrives ([0041] “the base station may time the transmission of the UL grant message so that the subsequent , corresponding UL transmission occurs after the interfering signal is expected to be stopped . For instance , the base station may detect that the interfering signal has a start time oft , and may determine a duration estimate L that estimates the duration of the interfering signal … If the interfering signal exceeds the predetermined condition , however , it may time the transmission of the UL grant message to cause a subsequent , corresponding UL transmission to occur after to + L”).
Falconetti does not explicitly teach wherein the processor is further configured to: determine whether the first channel and the third channel overlap in part or are adjacent, transmit a signal requesting over the first channel.
Monajemi teaches transmit a signal requesting over the first channel ([0033] “the AP may actively probe the two clients by transmitting a Request - to - Send ( RTS ) frame to one client while receiving a transmission from the other client”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falconetti to incorporate the teachings of Monajemi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize interference.

Monajemi and Jung does not explicitly teach wherein the processor is further configured to: determine whether the first channel and the third channel overlap in part or are adjacent.
However, Hoshihara teaches wherein the processor is further configured to: determine whether the first channel and the third channel overlap in part or are adjacent ([0035] “When one or more wireless communication units of the first, second, third, ..., and nth wireless communication units 2, 3, 4 and 5, which carry out wireless communication through the wireless LAN, detect an interference wave from an external wireless LAN communication device, the interference detecting unit 8 obtains information about the frequency channel of the interference wave and about the interference wave level, and decides on whether the interference wave level obtained is not less than a prescribed threshold level or not”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falconetti, Monajemi, Jung to incorporate the teachings of Hoshihara. One of ordinary skill in the art would have been motivated to make this modification in order to reduce interference.

	Regarding claim 18, Falconetti does not teach wherein the signal requesting to limit the use of the first channel comprises at least one of an RTS signal or a CTS signal.
	However, Monajemi teaches wherein the signal requesting to limit the use of the first channel comprises at least one of an RTS signal or a CTS signal ([0033] “the AP may actively probe the two clients by transmitting a Request - to - Send ( RTS ) frame to one client while receiving a transmission from the other client”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falconetti to incorporate the teachings of Monajemi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411              

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411